Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Traeger (US4,823,684), which shows all of the claimed limitations.  Traeger shows: 
1. A cooking appliance comprising: a cooking chamber 26; a hopper 68 configured to hold a fuel source (fig. 2); a fuel chamber coupled to the hopper (fig. 2); a burn pot 46 coupled to the fuel chamber, the burn pot including at least one shrouded surface 34 (fig. 2); the burn pot defining at least one vent 48,50 (fig. 2); a deflector plate 90 disposed substantially adjacent to the burn pot (fig. 2); the deflector plate configured to direct an airflow from the burn pot to the cooking chamber (fig. 2). 
2. The cooking appliance of claim 1 wherein the at least one vent comprises a plurality of air vents 50 and at least one outlet vent 48, the at least one outlet vent defined in a portion of the burn pot facing the deflector plate (fig. 2).   
(concave surface faces up – fig. 2).  
6. The cooking appliance of claim 6 wherein the deflector plate is disposed below the cooking chamber, the airflow directed upward into the cooking chamber (fig. 2).  
7. The cooking appliance of claim 1 further comprising a motor assembly 58 and an auger 54, the motor assembly configured to rotate the auger, the auger configured to drive the fuel source through the fuel chamber to the burn pot (fig. 2).  
8. The cooking appliance of claim 1 wherein the fuel source comprises wood pellets (Title).  
9. The cooking assembly of claim 1 further comprising a fan 70 coupled to the fuel chamber, the fan configured to generate and direct the airflow through the fuel chamber and the burn pot (col. 3, lines 25-34).  
10. A burner assembly for a cooking appliance, the burner assembly comprising: a fuel chamber defining an inlet and an outlet; a burn pot coupled to the fuel chamber, the burn pot configured to hold a combustible fuel source; the burn pot defining at least one vent; a deflector plate disposed substantially adjacent to the burn pot; the deflector plate configured to direct an airflow from the burn pot (see previous claims).  
11. The burner assembly of claim 10 wherein the at least one vent comprises a plurality of air vents and at least one outlet vent, the at least one outlet vent defined in a portion of the burn pot facing the deflector plate (see previous claims).  
14. The burner assembly of claim 10 wherein the deflector plate includes a substantially concave surface (see previous claims).  
15. The burner assembly of claim 14 wherein the deflector plate is disposed below a cooking chamber of a cooking appliance, the airflow directed upward into the cooking chamber (see previous claims).  
16. The burner assembly of claim 15 wherein the cooking appliance includes a hopper configured to retain the fuel source, the hopper in fluid communication with the inlet of the fuel chamber (see previous claims).  
17. The burner assembly of claim 10 further comprising a motor assembly and an auger, the motor assembly configured to rotate the auger, the auger configured (see previous claims).  
18. The burner assembly of claim 10 wherein the fuel source comprises wood pellets (see previous claims).  
19. The burner assembly of claim 10 further comprising a fan coupled to the fuel chamber, the fan configured to generate and direct the airflow through the fuel chamber and the burn pot (see previous claims).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 
Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Traeger (US4,823,684), which discloses substantially all of the claimed limitations.
Traeger teaches the invention as described above including the sidewall 41 and its position relative to the burn pot and fuel chamber (fig. 2), but fails to explicitly teach the curved shape.
Nevertheless, the claimed shape is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components or esthetic appeal.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curved shape into the invention disclosed by Traeger, so as to provide for spatial and/or esthetic considerations.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

February 10, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762